Action by plaintiff to recover for personal injuries sustained as the result of a collision between an automobile he was driving and one owned and operated by defendant. Plaintiff’s action and that of the owner of the car, who was also injured, were tried together. The jury found for defendant, and the trial court set the verdict aside and restored the case to the calendar for a new trial. The *847defendant appealed. Order of the County Court of Nassau county unanimously affirmed, with costs. No opinion. Present-—Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ.

 Amended decision of December 3, 1934, struck out sentence following dagger. (See 243 App. Div.-.)